DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 02/07/2022 has been entered. Claims 1-7 and 9-21 remain pending in the application. Claim 8 has been cancelled by amendment. The §112(a) rejections have been withdrawn as the new matter claim language has been removed.

Information Disclosure Statement
37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office. Applicant’s submitted translation of Aoki (JP2002195070A) has not been listed in an information disclosure statement. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as obvious over by Swales et al. (US PGPub 2011/0053733), hereinafter “Swales”, in view of Aoki (JP2002195070A).
Regarding claim 1, Swales discloses a system comprising:

a crankshaft sprocket coupled to the crankshaft (Paragraph [0018]);
an electric motor in mechanical communication with the crankshaft sprocket (Paragraph [0018]);
a bidirectional engine position sensor coupled to the crankshaft sprocket (Paragraph [0021]);
a controller in electrical communication with the bidirectional engine position sensor and a non-transitory memory having instructions that, in response to execution by a processor (Paragraph [0019]), cause the processor to
estimate a position of an engine component during a shutdown event (Paragraph [0022]),
store the position of the engine component at shutdown in the non-transitory memory (Paragraph [0022]), and
control the electric motor at restart in response to the position of the engine component at shutdown (Paragraph [0037]).

Swales does not explicitly control the position of the engine component to prevent engine reversals during shutdown event, and control the electric motor at restart in response to the position of the engine at shutdown such that a torque input from an electric machine rotor in mechanical communication with the engine occurs after the shutdown of the engine is completed and before a startup of the engine is initiated.

However, Aoki teaches a system comprising: a controller with a non-transitory memory having instructions that, in response to execution by a processor, cause the processor to

control the electric motor in response to the position of the engine such that a torque input from the electric motor in mechanical communication with the engine occurs after the shutdown of the engine is completed and before a startup of the engine is initiated (Paragraph [0063]-[0067],[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, by control the position of the engine component to prevent engine reversals during shutdown event, and control the electric motor at restart in response to the position of the engine at shutdown such that a torque input from an electric machine rotor in mechanical communication with the engine occurs after the shutdown of the engine is completed and before a startup of the engine is initiated, as taught by Aoki, for the purpose of preventing the engine from malfunctioning and preventing cranking vibration (Paragraph [0069],[0077]).

Regarding claim 3, Swales discloses the controller comprises the processor (Paragraph [0019]).

Regarding claim 4, Swales discloses the electric motor is a generator (Paragraph [0018]).

Regarding claim 6, Swales discloses the processor is configured to
receive position data of the engine; estimate an engine component position at shutdown of the engine; and store the engine component position at shutdown (Paragraph [0022]).

Regarding claim 7, Swales discloses a method comprising:

estimating, by the processor, the position of the engine component during a shutdown event (Paragraph [0022]); and
storing, by the processor, the position of the engine component at shutdown (Paragraph [0022]).

Swales does not explicitly controlling the position of the engine component to prevent engine reversals during the shutdown event, sending the estimated engine component position to a controller to cause a torque input from the electric motor in mechanical communication with the engine to occur after the shutdown of the engine is completed and before a startup of the engine is initiated.
However, Aoki teaches a method comprising:
controlling a position of an engine component to prevent engine reversals during shutdown by reducing a speed of the crankshaft near the end of the shutdown event (Paragraph [0006],[0064],[0068],[0077]),
sending an engine component position to a controller to cause a torque input from the electric motor in mechanical communication with the engine to occur after the shutdown of the engine is completed and before a startup of the engine is initiated (Paragraph [0063]-[0067],[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, controlling the position of the engine component to prevent engine reversals during the shutdown event, sending the estimated engine component position to a controller to cause a torque input from the electric motor in mechanical communication with the engine to occur after the shutdown of the engine is completed and before a startup of the engine is initiated, as 

Regarding claim 9, Swales discloses altering a torque input from the electric machine rotor at or before the startup of the engine (Paragraph [0037]).

Regarding claim 10, Swales does not explicitly disclose the type of fuel that the disclosed engine runs on. However, Examiner takes Official Notice that engines that run on diesel fuel are old, well-known, and obvious in the art. Further, there is nothing in Swain that would prevent the engine from running on diesel fuel.

Regarding claim 11, Swales does not explicitly disclose the type of fuel that the disclosed engine runs on. However, Examiner takes Official Notice that engines that run on gasoline fuel are old, well-known, and obvious in the art. Further, there is nothing in Swain that would prevent the engine from running on gasoline.

Regarding claim 12, Swales does not explicitly disclose the type of fuel that the disclosed engine runs on. However, Examiner takes Official Notice that engines that run on natural gas, alcohol, and alternative fuels are old, well-known, and obvious in the art. Further, there is nothing in Swain that would prevent the engine from running on any of these fuels.

Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over by Swales in view of Aoki, in view of Kusumi (EP1489295A2).

However, Kusumi teaches controlling the position of an engine component at shutdown while accounting for the crankshaft angular position (Paragraph [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, by controlling the position of an engine component at shutdown while accounting for the crankshaft angular position, as taught by Kusumi, for the purpose of eliminating the need for high starting torque and reducing the cost of components (Paragraph [0019],[0037]).

Regarding claim 14, the combination of Swales, Aoki, and Kusumi as established above teaches controlling the position of the engine component at shutdown includes reducing an amount of estimated torque needed for restart of the engine (Kusumi Paragraph [0071]).

Claims 15 and 17-21 are rejected under 35 U.S.C. 103 as obvious over by Leonardi et al. (US Patent No. 6,750,626), hereinafter “Leonardi”, in view of Aoki.
Regarding claim 15, Leonardi discloses a method comprising:
receiving, by a processor in electrical communication with a first sensor and a second sensor, a first position data of an engine and a second position data of an engine (Col 5 lines 43-50); and
estimating, by the processor, a position of an electric motor in mechanical communication with the engine based on the first position data and the second position data (Col 5 lines 50-55).
Leonardi does not explicitly controlling the position of the engine component to prevent engine reversals during a shutdown event, causing a torque input from the electric motor in mechanical communication with the engine to occur after the shutdown of the engine is completed and before a startup of the engine is initiated.

controlling a position of an engine component to prevent engine reversals during a shutdown event (Paragraph [0006],[0064],[0068],[0077],
causing a torque input from the electric motor in mechanical communication with the engine to occur after the shutdown of the engine is completed and before a startup of the engine is initiated (Paragraph [0063]-[0067],[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Leonardi, by controlling the position of the engine component to prevent engine reversals during a shutdown event, causing a torque input from the electric motor in mechanical communication with the engine to occur after the shutdown of the engine is completed and before a startup of the engine is initiated, as taught by Aoki, for the purpose of preventing the engine from malfunctioning and preventing cranking vibration (Paragraph [0069],[0077]).

Regarding claim 17, Leonardi discloses receiving, by the processor, electric motor position data (Col 5 lines 43-50).

Regarding claim 18, Leonardi discloses altering the estimated position of the electric motor based on the first position data of the engine, the second position data of the engine, and the electric motor position data (Col 5 lines 50-63).

Regarding claim 19, Leonardi discloses the method is repeated while the engine is operating (Col 5 lines 31-Col 6 line 24).



Regarding claim 21 Leonardi discloses estimating comprises calculating a position of the electric motor from at least one of sensorless or engine position sensor based control (Col 5 lines 25-Col 6 line 24).

Claims 2, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swales in view of Aoki in further view of Leonardi.
Regarding claim 2, Swales is silent regarding the processor is configured to estimate the position of the electric motor.
However, Leonardi teaches a system comprising:
an internal combustion engine including a crankshaft (Col 4 lines 45-56);
an electric motor in mechanical communication with the engine (Col 4 lines 45-56);
an engine position sensor coupled to the engine (Col 5 lines 43-47);
a controller in electrical communication with the engine position sensor and a non-transitory memory having instructions that, in response to execution by a processor estimate the position of the electric motor (Col 5 lines 4-15,31-55).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Swales, by estimate the position of the electric motor, as taught by Leonardi, for the purpose of improving control accuracy (Col 2 lines 50-57).

Regarding claim 5, the combination of Swales, Aoki, and Leonardi as established above teaches the bidirectional engine position sensor is a first sensor and another bidirectional engine position sensor 
wherein the processor is in electrical communication with the first sensor and the second sensor; is configured to receive a first position data of an engine from the first sensor; is configured to receive a second position data of an engine from the second sensor; and is configured to estimate a position of the electric motor based on the first position data and the second position data (Leonardi Col 5 lines 31-55).

Regarding claim 16, the combination of Swales Aoki, and Leonardi as established above teaches wherein each of the first sensor and the second sensor is a bidirectional engine position sensor a bidirectional engine position sensor (Swales Paragraph [0021]; Leonardi Col 5 lines 31-35,43-47 – under a broadest reasonable interpretation, the position estimator is an engine position sensor as it’s a device used to sensor the position of the engine).

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive.
Applicant argues “since such “sudden braking” can only be applied during the operation of the engine (i.e., not after an engine shutdown), it can be understood that the engine rotation prevention means 93 of Aoki is only activated before the engine shutdown.” It is unclear how Applicant reaches this conclusion. In a hybrid vehicle, the vehicle may be braked when the engine is shutdown either while the vehicle is coasting or while it is propelled by the electric motor. This is old and well known to those of ordinary skill in the art. The exemplary braking is shown by Aoki at t1 in Fig. 8. As can be seen in this figure, the engine speed is 0 at the time of braking, thus the engine is shutdown. One of ordinary skill in the art would understand that the control of the electric motor is performed while the engine is shutdown, which would be understood to be after shutdown and before startup of the engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747